DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 recite the limitation "The display control device of claim 1 " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner assumes the phrase “Claim 1” is a typo and it is intended to be “Claim 10” instead since Claim 1 is a method claim but Claim 10 is a device claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0058888 A1).
Regarding Claim 1, Fu discloses a display control method comprising: 
performing plane detection on a physical environment within a front field of view (FOV) ([0008]: The first determining module is configured to determine a first reference surface on which a virtual object is placed based on an image collected by an image collection device  Fu does not explicitly recite the physical environment is within a front field of view of an augmented reality (AR) device.  However Fu teaches the image is collected by an image collection device which is an AR device such as an AR eyeglass.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention the physical environment captured by the AR eyeglass is within the front field of view of the eyeglass since a person wearing a glass sees images in front field of view of the glass) of an augmented reality (AR) device ([0025]: the first device 101 is a mobile terminal, for example, may be a smartphone, or may be an AR eyeglass …); 
determining a first object in the physical environment ([0084]: After receiving the reference surface information of each reference surface sent by the server, the first device visually distinguishes different reference surfaces on the display interface. For example, when the identified reference surface is a ground, it is shown in a red grid, and when the identified reference surface is a desktop, it is shown in a yellow grid); 
determining a display position of a second object based at least on the first object and a current FOV of the AR device (Fig.4: S407-S409), the display position including a display height (Fig.2C: S2032: Determining a display size of the virtual object: the size inherently includes height) and a display distance (Fig.2B: the distance of OA, see [0053]); and 

    PNG
    media_image1.png
    665
    484
    media_image1.png
    Greyscale

displaying the second object at the display position (Fig.4: S410-S412: Render the to-be-placed virtual object and output AR image).

Regarding Claim 10, Claim 10 is in similar scope to Claim 1 except in the format of “device”.  Therefore the rejection to Claim 1 is also applied to Claim 10 (Note Fu further discloses an embodiment with memory and computer processor, see Fig.7, therefore Fu discloses a memory storing a computer program and a processor configured to excute the computer program to perform the method of Claim 1).

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0058888 A1) as applied to Claims 1 and 10 above, and further in view of Nishibe et al. (US 2018/0174366 A1).
Regarding Claim 2, Fu discloses determining a first display position of the second object based on a range of the current FOV of the AR device ([0100]: When the camera rotates and views elsewhere, the placed object also moves along the sight line of the camera, and the placement position of the virtual object moves accordingly) and a size of the second object (Fig.2B/C, Fig.4 and [0062]: When a reference angle and a reference size corresponding to the reference angle are included in the correspondence, the step 22 may be implemented by determining a proportional relationship between the included angle and the reference angle, and then determining the display size of the to-be-placed virtual object according to the reference size corresponding to the proportional relationship and the reference angle).
But Fu fails to disclose adjusting the first display position to a second display position based on the first display position and the first object to cause the second object to satisfy a relationship with the first object when being at the second display position, the first display position and the second display position being same or different.
However Nishibe discloses adjusting the first display position to a second display position based on the first display position and the first object to cause the second object to satisfy a relationship with the first object when being at the second display position, the first display position and the second display position being same or different ([0115]: For example, the virtual object may be displayed in front of the real object although the display region is set at a position which is originally hidden behind the real object and invisible. In such a case, for example, the display device 1 adjusts the display position to on the left or right side of the real object or set the display region in front of the real object in order to avoid the real object).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishibe into that of Fu in order to avoid blocking the real object as taught by Nishibe.

Regarding Claim 3, Nishibe further discloses the relationship is that there is no occlusion relationship between the first object and the second object; and adjusting the first display position to the second display position based on the first display position and the first object includes: determining whether there is an occlusion relationship between the second object and the first object when the second object is at the first display position, the occlusion relationship including: that one of the first object and the second object occludes another one of the first object and the second object, or that an occlusion area between the first object and the second object is larger than a threshold ([0082]: the display control unit 45 performs a shielding object determination process. Shielding object information indicating overlapping of the real objects viewed by the user wearing the display device 1 is acquired through the shielding object determination process. For example, the display control unit 45 recognizes a positional relation between the real objects, a region which is invisible to the user due to overlapping, and the like on the basis of real object information); and in response to determining that there is the occlusion relationship between the second object and the first object, adjusting the first display position to the second display position to avoid occlusion between the second object at the second position and the first object ([0115]: For example, the display device 1 may set the display region to avoid the shielding object in a case in which the virtual object is displayed in the air. For example, the virtual object may be displayed in front of the real object although the display region is set at a position which is originally hidden behind the real object and invisible. In such a case, for example, the display device 1 adjusts the display position to on the left or right side of the real object or set the display region in front of the real object in order to avoid the real object.  Also see Fig.6 and [0100]: FIG. 6 is a diagram fir describing a display example of the virtual object according to the present embodiment. In an example illustrated in FIG. 6, in a real space image 130, an envelope 132 is placed on the table, and a cable 134 and a keyboard 136 are further placed on the envelope 132. For example, the display device 1 sets a portion which is not blocked by the cable 134 and the keyboard 136 serving as the shielding object in the surface of the envelope 132 which is the continuous surface having a flat slope change and a flat color tone change as the display region, and causes a virtual object 138 to be displayed on the set region.  Nishibe teaches set the virtual object 138 to a place where the content of mail is not blocked).  The same reason to combine as taught in Claim 3 is incorporated herein.

    PNG
    media_image2.png
    421
    504
    media_image2.png
    Greyscale

Regarding Claim 4, Fu fails to disclose determining the display position of the second object based on the first object and a position and a posture of a user of the AR device, to cause a distance between the display position and the AR device to be less than or equal to a second distance.
However Nishibe discloses determining the display position of the second object based on the first object and a position and a posture of a user of the AR device, to cause a distance between the display position and the AR device to be less than or equal to a second distance ([0118]: the display device 1 may control the position at which the virtual object is superimposedly displayed in accordance with the distance between the real object and the user. For example, the display device 1 preferentially sets the display region on the surface of the real object located at a position close to the user. Accordingly, the virtual object is displayed in a range in which the user is able to easily perform an operation, for example, in a range in which the hand reaches, and thus convenience is improved).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishibe to add above limitation in order to provide a better interactive AR experience to users.
Fu discloses the image processing device renders the to-be-placed virtual object onto the image according to the display size ([0204]).  Nishibe discloses virtual objects  are displayed by the display device 1 and visible to the user ([0091]).  A skilled person would have recognized that the goal of AR is to inserting virtual object into a real scene for viewing.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to include the limitation of determining the display position of the second object based on the first object and a position and a posture of a user of the AR device, to cause a distance between the display position and a boundary of the current FOV of the AR device to be greater than or equal to a first distance in order to ensure that the virtual object is within the field of view of the AR device so that user of the AR device is able to see the AR scene.

Regarding Claims 11-13, Claims 11-13 are in similar scopes to Claims 2-4 except in the format of “device”.  Therefore the rejections to Claims 2-4 are also applied to Claims 11-13.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0058888 A1) as applied to Claims 1 and 10 above, and further in view of Gomez (US 2015/0049018 A1).
Regarding Claim 5, Fu discloses When the camera rotates and views elsewhere, the placed object also moves along the sight line of the camera, and the placement position of the virtual object moves accordingly ([0100]).  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to control the display position of the second object to move based on displacement data of the FOV of the AR device.
But Fu fails to disclose further comprising: 
in response to the FOV of the AR device being displaced and the second object not satisfying a relationship with a range of the FOV of the AR device, maintaining the display position of the second object unchanged; and 
in response to the FOV of the AR device being displaced and the second object satisfying the relationship with the range of the FOV of the AR device, controlling the display position of the second object to move based on displacement data of the FOV of the AR device.
However Gomez discloses a skilled person before the effective filing date of the claimed invention had known to control a selection icon through a head movement (Fig.1: Step 116-120).  Gomez further discloses while the virtual window is generally locked (and the field of view generally unmovable) in the virtual selection mode, exceptions may exist where the field of view is movable. For example, if the selection icon is moved to the edge of the virtual window, and possibly held at the edge for a predetermined period of time, a wearable computer may responsively shift the field of view. For instance, if the selection icon is held at the top edge of a displayed portion of a map, the wearable computer may responsively shift the field of view to the north on the map ([0049]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Gomze into that of Fu and to add the limitation of in response to the FOV of the AR device being displaced and the second object (the selection icon as described by Gomez) not satisfying a relationship with a range of the FOV of the AR device (the selectin icon not at the edge for a predetermined period of time), maintaining the display position of the second object unchanged; and in response to the FOV of the AR device being displaced and the second object satisfying the relationship with the range of the FOV of the AR device, controlling the display position of the second object to move based on displacement data of the FOV of the AR device (if the selection icon is moved to the edge of the virtual window, and possibly held at the edge for a predetermined period of time, a wearable computer may responsively shift the field of view) in order to support hand-free HMD controlling.

Regarding Claim 14, Claim 14 is in similar scopes to Claim 5 except in the format of “device”.  Therefore the rejection to Claim 5 is also applied to Claim 14.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0058888 A1) in view of Gomez (US 2015/0049018 A1) as applied to Claims 5 and 14 above, and further in view of Salter et al. (US 2014/0375683 A1).
Regarding Claim 6, Fu modified by Gomez fails to disclose further comprising, after controlling the display position of the second object to move based on the displacement data of the FOV of the AR device: in response to a distance between the second object and a boundary of a detection range of the plane detection being less than a predetermined distance and the FOV continuing to move in a displacement direction, stopping controlling the display position of the second object based on the displacement data of the FOV of the AR device.
However Salter teaches or suggests once an object is out of user’s field of view, its marker will be displayed at the edge of FOV as Fig.4 (marker 406 at T1 and 406/418 at T2 after the user’s FOV turns right.  [0026]: this shift of the field of view toward the right shown at time T2 causes object 402 to move outside field of view 102. Thus, a marker 418 associated with object 402 is displayed at the left edge of the field of view to indicate that object 402 is now located outside the field of view towards the left).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Salter into that of Fu as modified and to add the limitation of further comprising, after controlling the display position of the second object to move based on the displacement data of the FOV of the AR device: in response to a distance between the second object and a boundary of a detection range of the plane detection being less than a predetermined distance (at the edge of the periphery  103 of the FOV of the 102) and the FOV continuing to move in a displacement direction, stopping controlling the display position of the second object based on the displacement data of the FOV of the AR device in order to remind users the existing of out of view objects.

Regarding Claim 15, Claim 15 is in similar scopes to Claim 6 except in the format of “device”.  Therefore the rejection to Claim 6 is also applied to Claim 15.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0058888 A1) as applied to Claims 1 and 10 above, and further in view of Scapel et al. (US 2021/0295602 A1).
Regarding Claim 7, Fu does not disclose wherein the second object includes a plurality of third objects; the method further comprising: obtaining an operation, the operation including placing a movement target, and the movement target being one of the plurality of third objects; and controlling to place the movement target at a position based on the operation, the position being located above and in contact with the first object.
However Scapel discloses positioning and moving more than one virtual object ([0021]: user interfaces for positioning and moving virtual objects in an augmented reality environment).  Scapel further discloses allowing users to move a virtual object to a new location on the same surface (Fig.5B2-3 and [0226]: FIG. 5B3 illustrates a representation of the field of view of the one or more cameras of device 100 after the device 100 has responded to the input 5208 in FIG. 5B2 by moving the virtual object 5002 in the field of view to a new location in object visualization user interface 5000 that corresponds to physical location 5212-2 on table 5012, in front and to the right of the location 5218-1 of can 5008 and to the left of location 5216-1 of magazine 5016).  

    PNG
    media_image3.png
    351
    537
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    333
    529
    media_image4.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Scapel into that of Fu as modified and to add the limitation of obtaining an operation, the operation including placing a movement target, and the movement target being one of the plurality of third objects; and controlling to place the movement target at a position based on the operation, the position being located above and in contact with the first object in order to allow users to make changing.

Regarding Claim 16, Claim 16 is in similar scopes to Claim 7 except in the format of “device”.  Therefore the rejection to Claim 7 is also applied to Claim 16.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0058888 A1) in view of Scapel et al. (US 2021/0295602 A1) as applied to Claims 7 and 16 above, and further in view of Chen et al. (US 2019/0340821 A1).
Regarding Claim 8, Scapel discloses the operation is a first operation and the position is a first position; the method further comprising, before controlling to place the movement target at the first position:  obtaining a second operation, the second operation including grabbing the movement target; and  controlling the movement target to release the relative positional relationship with other one or more of the third objects ([0229]: FIG. 5B5 also shows input 5208 (e.g., a drag input) at a location on touchscreen 112 that corresponds to virtual object 5002.  Input 5208 includes a contact and movement of the contact toward the right as indicated by the arrow in FIG. 5B5.  Also see [0226]: FIG. 5B3 illustrates a representation of the field of view of the one or more cameras of device 100 after the device 100 has responded to the input 5208 in FIG. 5B2 by moving the virtual object 5002 in the field of view to a new location in object).

    PNG
    media_image5.png
    342
    542
    media_image5.png
    Greyscale

Fu modified by Scapel fails to explicitly disclose wherein: a fixed relative positional relationship exists among the plurality of third objects.
However Chen teaches a fixed relative positional relationship exists among the plurality of third objects (Fig.2E: notice the plurality of virtual objects 208a-d and [0058]: The virtual content surface re-mapper has received the user selection of the virtual object 208 and the associated data type identifier and, based on the data type identifier, selected positions for individual virtual objects 208a, 208b, 208c, 208d, and 208e included within the collection represented by the virtual object 208).

    PNG
    media_image6.png
    324
    490
    media_image6.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen into that of Fu as modified and to add the limitation of a fixed relative positional relationship exists among the plurality of third objects in order for a better arrangement of the virtual objects.

Regarding Claim 9, Scapel further discloses in response obtaining the second operation, locking the display position of the second object (Fig.5B3 and [0226]: FIG. 5B3 illustrates a representation of the field of view of the one or more cameras of device 100 after the device 100 has responded to the input 5208 in FIG. 5B2 by moving the virtual object 5002 in the field of view to a new location in object visualization user interface 5000 that corresponds to physical location 5212-2 on table 5012, in front and to the right of the location 5218-1 of can 5008 and to the left of location 5216-1 of magazine 5016).  The same reason to combine as taught in Claim 7 is incorporated herein.

Regarding Claims 17-18, Claims 17-18 are in similar scopes to Claims 8-9 except in the format of “device”.  Therefore the rejections to Claims 8-9 are also applied to Claims 17-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613